  Case 14-42119         Doc 32     Filed 03/05/19 Entered 03/05/19 12:50:44              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-42119
         MARTIN M MEARS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/21/2014.

         2) The plan was confirmed on 03/03/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/26/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $47,550.00.

         10) Amount of unsecured claims discharged without payment: $18,676.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-42119      Doc 32     Filed 03/05/19 Entered 03/05/19 12:50:44                      Desc Main
                                  Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $43,688.61
       Less amount refunded to debtor                         $810.38

NET RECEIPTS:                                                                                $42,878.23


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,938.99
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,938.99

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
AMERICAN EXPRESS             Unsecured            0.00           NA              NA            0.00       0.00
BANK OF AMERICA              Unsecured      12,392.00            NA            26.28          26.28       0.00
BANK OF AMERICA              Secured        29,000.00     41,229.47        41,255.75           0.00       0.00
BANK OF AMERICA              Secured               NA          26.28           26.28           0.00       0.00
BANK OF AMERICA              Unsecured            0.00           NA              NA            0.00       0.00
BANK OF AMERICA              Unsecured            0.00           NA              NA            0.00       0.00
BANK OF AMERICA              Unsecured            0.00           NA              NA            0.00       0.00
Bank of America              Unsecured            0.00           NA              NA            0.00       0.00
BANK OF AMERICA              Unsecured       5,491.00            NA              NA            0.00       0.00
BARCLAYS BANK DELAWARE       Unsecured            0.00           NA              NA            0.00       0.00
BARCLAYS BANK DELAWARE       Unsecured      10,845.00     10,896.77        10,896.77     10,896.77        0.00
Cap One                      Unsecured            0.00           NA              NA            0.00       0.00
CAP ONE                      Unsecured            0.00           NA              NA            0.00       0.00
CAPITAL ONE                  Unsecured            0.00           NA              NA            0.00       0.00
Capital One                  Unsecured            0.00           NA              NA            0.00       0.00
CAPITAL RECOVERY V LLC       Unsecured          276.00        179.22          179.22        179.22        0.00
CATHY MATULA                 Priority             0.00           NA              NA            0.00       0.00
CAVALRY SPV I LLC            Unsecured       4,034.00       4,111.44        4,111.44      4,111.44        0.00
CHASE CC                     Unsecured       3,116.00            NA              NA            0.00       0.00
CHASE CC                     Unsecured       1,281.00            NA              NA            0.00       0.00
CHASE CC                     Unsecured          134.00           NA              NA            0.00       0.00
CHASE CC                     Unsecured            0.00           NA              NA            0.00       0.00
CHASE CC                     Unsecured            0.00           NA              NA            0.00       0.00
CHASE CC                     Unsecured            0.00           NA              NA            0.00       0.00
CHASE CC                     Unsecured            0.00           NA              NA            0.00       0.00
CHASE CC                     Unsecured            0.00           NA              NA            0.00       0.00
CHASE CC                     Unsecured            0.00           NA              NA            0.00       0.00
CHASE CC                     Unsecured            0.00           NA              NA            0.00       0.00
CHASE CC                     Unsecured            0.00           NA              NA            0.00       0.00
CITI                         Unsecured            0.00           NA              NA            0.00       0.00
CITI                         Unsecured            0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-42119        Doc 32     Filed 03/05/19 Entered 03/05/19 12:50:44                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid          Paid
Comenity Bank                 Unsecured           0.00           NA           NA             0.00         0.00
COMENITY BANK                 Unsecured           0.00           NA           NA             0.00         0.00
COMENITY BANK                 Unsecured           0.00           NA           NA             0.00         0.00
DISCOVER FIN SVCS LLC         Unsecured           0.00           NA           NA             0.00         0.00
DISCOVER FIN SVCS LLC         Unsecured           0.00           NA           NA             0.00         0.00
DISCOVER FIN SVCS LLC         Unsecured           0.00           NA           NA             0.00         0.00
ECAST SETTLEMENT CORP         Unsecured     10,967.00       9,944.11     9,944.11       9,944.11          0.00
FORD MOTOR CREDIT CORPORATION Unsecured           0.00           NA           NA             0.00         0.00
GECRB/EMPIRE                  Unsecured           0.00           NA           NA             0.00         0.00
GMAC                          Unsecured           0.00           NA           NA             0.00         0.00
KOHLS                         Unsecured           0.00           NA           NA             0.00         0.00
RBS CITIZENS                  Unsecured           0.00           NA           NA             0.00         0.00
Sears/Cbna                    Unsecured         393.00           NA           NA             0.00         0.00
Sears/Cbna                    Unsecured           0.00           NA           NA             0.00         0.00
Shell/Citi                    Unsecured           0.00           NA           NA             0.00         0.00
SYNCB CARE CREDIT             Unsecured           0.00           NA           NA             0.00         0.00
Syncb/gap                     Unsecured           0.00           NA           NA             0.00         0.00
SYNCB/HOME DESIGN FLOORING    Unsecured           0.00           NA           NA             0.00         0.00
SYNCB/JC PENNEY DC            Unsecured           0.00           NA           NA             0.00         0.00
SYNCB/JC PENNEY DC            Unsecured           0.00           NA           NA             0.00         0.00
SYNCB/LENSCRAFTERS            Unsecured           0.00           NA           NA             0.00         0.00
Syncb/Walmart                 Unsecured           0.00           NA           NA             0.00         0.00
TD AUTO FINANCE LLC           Unsecured      7,709.00            NA           NA             0.00         0.00
TD AUTO FINANCE LLC           Secured       21,425.00     28,631.55     10,091.74      10,091.74     1,219.16
TD BANK USA                   Unsecured            NA         470.52       470.52         470.52          0.00
TDBANK USA /TARGET CREDIT     Unsecured           0.00           NA           NA             0.00         0.00
TDBANK USA /TARGET CREDIT     Unsecured         424.00           NA           NA             0.00         0.00
THD/CBNA                      Unsecured           0.00           NA           NA             0.00         0.00
THD/CBNA                      Unsecured           0.00           NA           NA             0.00         0.00
UNVL/CITI                     Unsecured           0.00           NA           NA             0.00         0.00
US BANK/NA ND                 Unsecured         128.00           NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $41,255.75              $0.00                  $0.00
      Mortgage Arrearage                                  $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                        $10,091.74         $10,091.74              $1,219.16
      All Other Secured                                  $26.28              $0.00                  $0.00
TOTAL SECURED:                                       $51,373.77         $10,091.74              $1,219.16

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $25,628.34         $25,628.34                   $0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 14-42119         Doc 32      Filed 03/05/19 Entered 03/05/19 12:50:44                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $5,938.99
         Disbursements to Creditors                            $36,939.24

TOTAL DISBURSEMENTS :                                                                      $42,878.23


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
